Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Reference CC on the IDDS dated 09/22/2021 is lined through.  The provided copy is not legible.  A new copy of the reference is being provided and is cited on the attached PTO-892.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Barnhard on 08/25/2022.

The application has been amended as follows: 

In the claims, claims 1,27 and 28 are amended as follows:
A method of alleviating one or more symptoms associated with a disease or disorder of the nervous system in a subject, comprising the steps of:
administering an effective amount of a viral vector to the eye of the subject, wherein the viral vector comprises SEQ ID NO:1 or SEQ ID NO:6 encoding a promoter comprising SEQ ID NO:5, a DREADD, and a 3’ untranslated region
expressing the DREADD of step (a) prior to administration of an agonist to the DREADD; and
administering to the subject an agonist to the expressed DREADD;
	wherein the disease or disorder of the nervous system is selected from the group consisting of depression, anxiety, sleep disorders, Alzheimer's disease; and
	wherein the one or more symptoms associated with the disease or disorder are alleviated. 
27.  A kit comprising a viral vector, wherein the viral vector comprises SEQ ID NO:1 or SEQ ID NO:6 encoding a promoter comprising SEQ ID NO:5, a DREADD, and a 3’ untranslated region
28.  A method of delivery of a DREADD to the retina of a subject to control activation of the Photic Regulation of Arousal and Mood (PRAM) pathway comprising:
administering an effective amount of a viral vector to the eye of the subject, wherein the viral vector comprises SEQ ID NO:1 or SEQ ID NO:6 encoding a promoter comprising SEQ ID NO:5, a DREADD, and a 3’ untranslated region
expressing the DREADD of step (a) prior to administration of an agonist to the DREADD; and
administering to the subject an agonist to the expressed DREADD to control activation of the PRAM pathway. 

Claims 3,5-11 and 26 are canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632